DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ RCE filed on 01/13/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
	Claims 1 and 8 have been amended.  Claims 3-6, 9 and 11-12 have been canceled.  Overall, claims 1-2, 7-8, 10 and 13 are pending in this application.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (U.S. Patent Application Publication Number 2016/0053759A1) in view of any one of Maier (Patent Number 4,886,433) or Kohsokabe et al. (Kohsokabe) (Patent Number 5,427,512).
	Regarding claim 1, as shown in Figs. 1-4, Choi discloses a compressor comprising: a casing 1; a drive motor 2 provided in an inner space 1a of the casing;  a rotational shaft 5 coupled to the drive motor; an orbiting scroll 33 comprising an orbiting plate portion 331 coupled to the rotational shaft, and an orbiting wrap 332 that extends along a circumferential direction of the orbiting plate portion; and a fixed scroll 32 comprising a fixed wrap 322 provided in engagement with the orbiting wrap to compress a refrigerant, a fixed plate portion 321 including a suction opening 
	Maier (as shown in Figs. 1 and 9) or Kohsokabe (as shown in Figs. 1-2) teaches wherein a thickness of the orbiting wrap (11 in Maier; 2 in Kohsokabe) that extends from the circular arc surface is thicker than a thickness of the orbiting wrap facing the suction opening (see col. 4, lines 34-38 – Fig. 1 in Maier; see col. 8, lines 17-27 and Fig. 4 in Kohsokabe), and wherein the orbiting wrap (11 in Maier; 2 in Kohsokabe) is gradually thinner as it extends from the discharge opening (see col. 4, lines 34-38 – Fig. 1 in Maier; 7 in Kohsokabe) toward the suction opening (see col. 4, lines 34-38 – Fig. 1 in Maier; see Fig. 4 in Kohsokabe).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the orbiting wrap being gradually thinner as it extends from the discharge opening toward the  Maier or Kohsokabe in the Choi apparatus, since the use thereof would have reduced friction and internal leakage in the operation of the scroll fluid machine and improved the performance of the scroll fluid machine. 
	Regarding claim 2, Choi further discloses wherein the discharge opening 324 is disposed adjacent to the rotational shaft 5 on the fixed plate portion 321, and wherein the suction opening 323 is spaced apart from the discharge opening 324 toward the casing 1.
	Regarding claim 7, Choi discloses wherein the discharge opening 324 is spaced apart from the rotational shaft coupling portion 333.    
	Regarding claim 8, Choi discloses wherein the thickness of the orbiting wrap 332 facing the suction opening 323 is thinner than a thickness of the rotational shaft coupling portion 333 (see the annotated Fig. 4 above).
3.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of any one of Maier or Kohsokabe as applied to claim 1 above, and further in view of Hiraga et al. (Hiraga) (Publication Number EP 0049495 A1).
   	Regarding claim 13, the modified Choi discloses wherein the discharge opening 324 is spaced apart from the rotational shaft coupling portion 333 (see Figs. 1-2). However, the modified Choi fails to disclose a spacing between the orbiting wrap facing the suction opening and the fixed wrap being greater than a spacing between the orbiting wrap facing the discharge opening and the fixed wrap.     
	As shown in Figs. 2, 9 and 11A, Hiraga teaches that wherein a spacing between the orbiting wrap 142 facing the suction opening 17 and the fixed wrap 132 is greater than a spacing between the orbiting wrap 142 facing the discharge opening 134, 136, 16 and the fixed wrap 132. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746